DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-15) in the reply filed on 8 August 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 7 recites the limitation “a riser-type reactor” which renders the claim indefinite because it is unclear as to what particular structure is intended to be included or excluded by the recitation “a riser-type reactor.”
The term "just above" in claim 14 is a relative term which renders the claim indefinite.  The term "just above" is not defined by the claim, the specification does not 
Claim 11 recites the limitation "the pores" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit the apparatus of claim 7 to any particular structure because the recitation in claim 15 “wherein the reducing gas comprises at least one of hydrogen or methane or fuel gas or dry gas” does not impart any particular structural limitation to the apparatus defined in claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegerer et al. (US 5,597,537).
Regarding claims 7 and 15, the reference Wegerer et al. discloses a circulating fluidized bed apparatus, suitable for dehydrogenation of alkanes, comprising a riser-type reactor (16’), a separator (10’) coupled to the riser-type reactor (16’), a regenerator (56) coupled to the separator (10’), and a withdrawal well (59) disposed downstream to the regenerator (56) and a vessel (52) connected to the withdrawal well (59) through a transfer line (18’) (see col. 11, lines 28-65; Fig. 2), the vessel (52) suitable to: receive hot regenerated catalyst free of oxygen from the withdrawal well (59); and pre-treat the catalyst with a reducing gas to regulate the oxidation state of metals on the catalyst before reintroducing the catalyst to a second end (66) of the riser-type reactor (16’), wherein the second end (66) is submerged in a fluidized bed of catalyst in the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 8, as no structural distinction is seen between the instantly claimed circulating fluidized bed apparatus and the circulating fluidized bed apparatus of Wegerer et al., the circulating fluidized bed apparatus of Wegerer et al. is considered 
Regarding claim 9, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the separator (10’) comprises: a riser termination device (30) for disengaging the catalyst and hydrocarbons; a set of cyclones (32) for separation of the catalyst and hydrocarbon vapors; and a stripper (38) for stripping out entrapped hydrocarbons from the catalyst by using a stripping media (see col. 10, lines 31-67; Fig. 2).
Regarding claim 10, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the regenerator (56) is suitable to: receive the spent catalyst from the separator (10’) after hydrocarbon removal through a first standpipe (42’) at a rate controlled by a slide valve (46’) in the first standpipe (42’); and facilitate regeneration of catalyst by burning the coke deposited on the catalyst and heating the catalyst to a desired temperature (see col. 11, lines 39-59; Fig. 2).
Regarding claim 11, as no structural distinction is seen between the instantly claimed withdrawal well and the withdrawal well (59) of Wegerer et al., the withdrawal well of Wegerer et al. is considered suitable to receive the hot regenerated catalyst from the regenerator (56) and to remove air from the pores of the hot regenerated catalyst (see col. 11, lines 39-59; Fig. 2).
Regarding claim 13, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus comprises at least one gas distributor (70, 71, 84) of suitable size and design located at varying height at the bottom of the vessel (52)(see col. 12, line 56 to col. 13, line 16; Fig. 2).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Zenz (US 3,826,738).
Regarding claim 12, the reference Wegerer et al. is silent with respect to having a plug valve disposed at the bottom of the vessel to regulate a flow of the catalyst into the riser-type reactor. However, as evidence by the reference Zenz (see col. 3, lines 10-14; Fig. 1), it is typical in the art to utilize a plug valve (42) for regulating a flow of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774